Citation Nr: 0427885	
Decision Date: 10/07/04    Archive Date: 10/12/04	

DOCKET NO.  01-04 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased initial rating for 
spondylolisthesis of the low back with mild degenerative disc 
disease, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1973 to March 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The Board remanded the appeal in September 2002 and November 
2003.  The issue of entitlement to service connection for 
residuals of a low back injury was previously before the 
Board.  A July 2004 RO decision granted service connection 
for chronic low back pain, evaluated as 10 percent disabling, 
and for spondylolisthesis of the low back with mild 
degenerative disc disease, evaluated as 10 percent disabling.  

The issue of entitlement to an increased initial evaluation 
for spondylolisthesis of the low back with mild degenerative 
disc disease is the subject of the remand portion of this 
decision and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


FINDING OF FACT

The veteran's service-connected tinnitus has been assigned 
the maximum evaluation.  


CONCLUSION OF LAW

An evaluation greater than 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7. 4.10, Part 4, 
Diagnostic Code 6260 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini II v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision in 
a claim for VA benefits.  

In the present case, service connection for tinnitus was 
granted in a June 2001 RO decision.  The veteran was not 
provided notification regarding the VCAA, as it relates to an 
increased rating for tinnitus, prior to the June 2001 RO 
decision.  

The Court's decision in Pelegrini II held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) Inform the claimant about 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about 
information and evidence that they will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The fourth element of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the veteran was provided notice by official 
letter dated in March 2004.  The Board concludes that the 
March 2004 notice to the veteran contained all of the 
elements necessary to comply with Pelegrini II.  In this 
regard, the notice specifically identified the issue and 
identified various evidence that the veteran could provide, 
as well as informing him that he should submit any relevant 
evidence in his possession.  

All VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions in a matter that, under 38 U.S.C.A. 
§ 511(a) are subject to decision by the Secretary, shall be 
subject to review on appeal to the Secretary, and such final 
decisions are made by the Board.  Because the Board makes the 
final decision on behalf of the Secretary with respect to 
claims for veteran's benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a 
preinitial adjudication notice constitutes harmless error, 
especially since an RO determination that is "affirmed" by 
the Board and subsumed by the appellate decision becomes a 
single and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing 
notice to the veteran prior to adjudication of the claim is 
harmless error. 

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  In this case, as discussed below, further 
medical examination is not necessary because the veteran's 
claim for an increased rating for tinnitus must be denied as 
a matter of law.  Thus, the Board finds that the VA has 
satisfied the duty to assist the veteran.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements and the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case, or such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
required that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating, otherwise the lower 
rating will be assigned.  

Since this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

The veteran's service-connected tinnitus has been evaluated 
under the provisions of Diagnostic Code 6260 of the Rating 
Schedule.  Diagnostic Code 6260 provides that a 10 percent 
evaluation will be assigned for recurrent tinnitus.  

The VA Office of General Counsel issued a precedential 
opinion addressing whether separate evaluations could be 
assigned for each year under Diagnostic Code 6260.  
VAOPGCPREC 2-2003.  Precedent opinions of the General Counsel 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
In this opinion, VA's General Counsel concluded that 
Diagnostic Code 6260 authorized a single 10 percent 
disability rating for tinnitus, regardless of whether the 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  Separate ratings for tinnitus for each ear may not be 
assigned under Diagnostic Code 6260 or any other diagnostic 
code. 

Therefore, as the Board is bound by this opinion, the 
veteran's claim for an increased evaluation for his service-
connected tinnitus must be denied.  As the disposition of 
this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis, at 430.  


ORDER

An evaluation greater than 10 percent for tinnitus is denied. 


REMAND

A July 2004 RO decision granted service connection for 
chronic low back pain, evaluated as 10 percent disabling from 
March 31, 1997, to June 12, 2004, and service connection for 
spondylolisthesis of the low back with mild degenerative disc 
disease, evaluated as 10 percent disabling from June 12, 
2004.  In a written brief presentation, received in August 
2004, the veteran's representative indicated a desire to 
appeal the evaluation assigned for the veteran's service-
connected low back disability.  A statement of the case has 
not yet been issued with respect to this appeal  Where there 
is a notice of disagreement, a remand, not referral, is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the appeal is REMANDED for the following:

1.  Please provide the veteran 
notification regarding the VCAA with 
respect to his claim for an increased 
evaluation for his service-connected low 
back disability.  

2.  Please issue a statement of the case 
addressing the issue of entitlement to an 
increased initial rating for 
spondylolisthesis of the low back with 
mild degenerative disc disease, currently 
evaluated as 10 percent disabling.  All 
appropriate appellate procedures should 
then be followed.  The veteran is advised 
that he must complete his appeal of this 
issue by filing a timely substantive 
appeal following the issuance of a 
statement of the case, in order to 
perfect his appeal with respect to the 
issue of an increased evaluation for his 
service-connected low back disability.  
All necessary development should be 
undertaken including obtaining VA 
treatment record referred to in a June 
2004 authorization and consent to release 
information that was provided by the 
veteran.  

3.  Then any additional necessary 
adjudication or procedural requirement 
should be accomplished.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



